Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 131 was canceled in claims filed on 08/31/2021.  Claims 131-135 are therefore misnumbered.
Misnumbered claims 131-135 have been renumbered as claims 132-136, respectively.


Claims 1-104, 112-116, and 126-131 were canceled.  
Claims 132-136 were added.
Claims 105-111, 117-125, and 132-136 are pending.
Claims 120-125 were withdrawn from further consideration.
Claims 105-111, 117-119 and 132-136 are under consideration. 



Withdrawn Rejections
Objection of specification is withdrawn.  Applicant amended the specification, thereby obviating this rejection/objection. 

Objection of claim 116 is withdrawn.  Applicant canceled the claim and therefore this rejection is moot.  

Rejection of Claims 106 and 112-115 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 105, 107, 112 and 116 under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/070554 is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection.  

Rejection of Claims 105, 108 and 113 under 35 U.S.C. 103 as being unpatentable over US20180237533 and WO2017/070554 is withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 105, 107, 109-112 and 116 under 35 U.S.C. 103 as being unpatentable over WO2017/070554 and US2016/0326249 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

	Rejection of Claims 105, 107, 112 and 116-118 under 35 U.S.C. 103 as being unpatentable over WO2017/070554, US2016/0082056 and US Patent No. 7964565 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 119 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 119 recites reference to Table 2.  MPEP 2173.05(s) states, “claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted)”.

Response to Arguments
In the response filed on 30 March 2022, Applicant argued that it is more concise to incorporate by reference, rather than duplicating Table 2 into the claim (Applicant’s response at page 9).
Applicant's arguments have been fully considered but they are not persuasive.  As mentioned above, incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. With regard to claim 119, it is not considered as “exceptional circumstances where there is no practical way to define the invention in words”. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 105-111, 117-119 and 132-136 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of a system comprising: (a) a first chemically-induced dimer (CID) component comprising (i) a first binding moiety that is a protein capable of interacting with a small molecule to form a complex; and (ii) a first adapter moiety linked to the first binding moiety; and (b) a second CID component comprising (i) a second binding moiety that is a protein that binds to the complex between the small molecule and the first binding moiety at a site of the complex comprising at least a portion of the small molecule and a portion of the first binding moiety; and (ii) a second adapter moiety linked to the second binding moiety; wherein the binding of the second binding moiety to the complex between the small molecule and the first binding moiety creates a dimer between the second CID component and the first CID component, wherein the first adapter moiety comprises a T cell antigen-binding moiety and the second adapter moiety comprises a target cell antigen-binding moiety; or the second adapter moiety comprises a T cell antigen-binding moiety and the first adapter moiety comprises a target cell antigen-binding moiety, and wherein the target cell antigen-binding moiety is an extracellular antigen-binding moiety.
The instant specification disclosed BCL-xL as a first binding moiety and ABT-737 as a small molecule (example 2, page 136). The instant specification disclosed antibodies AZ1, AZ2, and AZ3 as a second binding moieties (example 3, Table 10, page 137). The instant specification disclosed CAR T-cell system, wherein CAR is replaced by BCL-xL and anti-CD19 scFv is linked to Fab AZ1 (example 6, page 139; Fig. 4A and Fig. 4B). In this CID system, BCL-xL is a first binding moiety; T-cell is a first adapter moiety; ABT-737 is a small molecule; Fab AZ1 is a second binding moiety; and anti-CD19 scFv is a second adapter moiety. The instant specification further disclosed Methotrexate-binding Fab/Methotrexate system (example 7, page 141); Bcl-2/ABT-199 system (example 8, page 141); FKBP/SLF Fab Dimer system (example 9, page 141); cIAP1/small molecule Fab dimer system (example 10, page 141); and bispecific T-cell engager having Bcl-2 conjugated to anti-CD3 antibody and either antibody AZ21, AZ34, or AZ35 conjugated to anti-CD19 antibody (example 11, page 142). However, a few species CID systems and several species of first and second binding moieties cannot be considered as a representative number of species falling within the scope of genus comprising numerous species CID systems having all the possible combination of first binding moiety; first adapter moiety; second binding moiety; and second adapter moiety. 
Claims 118-119 recite “sequence identity of 90% or more” which may have any structure in 10% amino acid variation and SEQ ID NO: 315 and SEQ ID NO: 316 are not representative of such “amino acid sequence having a sequence identity of 90% or more to SEQ ID NO: 315 or 316” which may have any undefined structure in 10% amino acid variation. Furthermore, if 10% amino acid variation occurs in the core structure of SEQ ID NO: 315 or 316 which are minimally required for the binding of small molecules, the first binding moiety will not bind to small molecules.
Moreover, claims 118-119 recite “an amino acid sequence”. “An amino acid sequence of SEQ ID NO: X” is interpreted as two amino acid sequence or more in SEQ ID NO: X whereas “the amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence of SEQ ID NO: X.  Since “an amino acid sequence of SEQ ID NO: X” is interpreted as the full length sequence or any portion of SEQ ID NO: X, an amino acid sequence of SEQ ID NO: 315/316 encompasses any portion of SEQ ID NO: 315/316 without containing the core structure of SEQ ID NO: 315/316 which are minimally required for the binding of small molecules.  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
In the response filed on 30 March 2022, Applicant argued, “At the time the application was filed, however, a genus of binding moieties which bind to a small molecule or a complex between the small molecule and another binding moiety was known and readily available in the art. See Paragraphs [0109], [0235] and [0258] of U.S. Patent Application Publication No. 2020/0255519. Moreover, as admitted by the Examiner, the specification also discloses working examples using several species of first and second binding moieties. See Pages 10-11 of the office action” (page 10, third paragraph).
Applicant's arguments have been fully considered but they are not persuasive.  Paragraphs [0109], [0235] and [0258] of U.S. Patent Application Publication No. 2020/0255519 disclosed complexes between small molecules and proteins (corresponding to “the first binding moiety” of instant claims), but did not disclose “the second binding moieties” that binds to the small molecule and the first binding moiety.  Furthermore, since the instant claims require combination of five components (small molecule; first and second binding moieties; and first and second adapter moieties) and the various types of molecules can be included in each component, prior art and the instant specification do not provide a representative number of species falling within the scope of genus encompassed by instant claims.  Therefore, while prior art and specification provide written description for the a few species disclosed by instant specification, prior art and the instant specification do not provide adequate written description for the genus as broadly claimed in instant claims. 


CONCLUSION
	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/JESSICA H ROARK/Primary Examiner, Art Unit 1643